DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “client device” recited in claims 6-11 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a smart phone as described in pg.1 L18. Therefore, the limitation is being interpreted as requiring a smart phone or its equivalent. 
The limitation “verification unit” recited in claims 15-17 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a processor, system memory, storage medium, display, network interface, and communications bus as described in pg.17 L24-26. Therefore, the limitation is being interpreted as requiring a processor, system memory, storage medium, display, network interface, and communications bus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JPH0621816B2; pub. Mar. 23, 1994) in view of Butland (US 2005/0235848 A1; pub. Oct. 27, 2005).
Regarding claim 1, Kato et al. disclose: a UV sensor (fig.3), comprising: a UV pass filter (fig.3item 70); a UV phosphor material (fig.3 item 23); and a visible light sensing device (fig.3 item 4), wherein the UV sensor is configured to receive light including visible light and UV light, wherein the UV pass filter directs the UV light to the UV phosphor material.
Kato et al. are silent about: the UV phosphor material fluoresces visible light in proportion to the UV light, and the visible light sensing device measures the visible light fluorescing from the UV phosphor material to determine an amount of the UV light entering the UV sensor.
In a similar field of endeavor, Butland discloses: the UV phosphor material fluoresces visible light in proportion to the UV light, and the visible light sensing device measures the visible light fluorescing from the UV phosphor material to determine an amount of the UV light entering the UV sensor (para. [0029]) motivated by the benefits for a phosphor that can be used in high ambient light environment (Butland para. [0031]).
In light of the benefits for a phosphor that can be used in high ambient light environment as taught by Butland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phosphor of Butland in the sensor of Kato et al.
Regarding claim 2, Kato et al. disclose: UV pass filter transmits the UV light and blocks the visible light and infrared light (the filter 70 is a UV transmission filter, L175-176).
Regarding claim 12, Kato et al. and Butland disclose: method of measuring UV exposure of a subject, comprising: wearing a UV sensor of Claim 1 by a subject; filtering UV light entering the UV sensor from visible light entering the UV sensor; causing fluorescence of visible light from the filtered UV light that is in proportion to the filtered UV light; measuring the fluorescent visible light; and calculating UV light entering the sensor from the amount of fluorescent visible light to obtain an estimate of UV exposure of a subject (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 15, Kato et al. and Butland disclose: a wearable sensor, comprising: an ultraviolet verification unit coupled to one or more optical sensors and an ultraviolet phosphor element configured to fluoresce in the visible light spectrum responsive to an interrogation by an ultraviolet stimulus; wherein the wearable sensor includes at least one ultraviolet pass filter assembly configured to block the visible portion of an impinging optical radiation stimulus, pass the ultraviolet portion of the impinging optical radiation stimulus onto the ultraviolet phosphor element; and wherein the ultraviolet verification unit includes processing circuitry configured to generate one or more instances of an ultraviolet exposure level based on a portion of a detected fluorescent response of the ultraviolet phosphor element that ranges from 400 nanometers to 700 nanometers (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis, plus fig.4B of Kato et al.).
Regarding claim 16, Kato et al. disclose: the ultraviolet verification unit includes a graphical user interface configured to generate the one or more instances of the ultraviolet exposure level based on the portion of a detected fluorescent response of the ultraviolet phosphor element that ranges from 400 nanometers to 700 nanometers (L153).
Regarding claim 17, Kato et al. disclose: the ultraviolet verification unit includes a graphical user interface configured to generate the one or more instances of the ultraviolet exposure duration, an ultraviolet exposure intensity, an ultraviolet exposure severity (fig.4B item 17), and a user-specific lifetime ultraviolet exposure status based on the portion of a detected fluorescent response of the ultraviolet phosphor element that ranges from 400 nanometers to 700 nanometers.

Claims 3-4, 6-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JPH0621816B2; pub. Mar. 23, 1994) in view of Butland (US 2005/0235848 A1; pub. Oct. 27, 2005) and further in of Wei et al. (US 2019/0204146 A1; pub. Jul. 4, 2019).
Regarding claim 3, the combined references are silent about: circuitry to wirelessly transfer data to a client device.
In a similar field of endeavor, Wei et al. disclose: circuitry to wirelessly transfer data to a client device (para. [0047]-[0048], [0052]) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
In light of the benefits for a tracking daily UV dose exposure as taught by Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Kato et al. and Butland with the teachings of Wei et al.
Regarding claim 4, the combined references are silent about: a memory configured to store data generated by the visible light sensing device.
In a similar field of endeavor, Wei et al. disclose: a memory configured to store data generated by the visible light sensing device (para. [0176]) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
In light of the benefits for a tracking daily UV dose exposure as taught by Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Kato et al. and Butland with the teachings of Wei et al.
Regarding claim 6, the combined references are silent about: the UV sensor of Claim 1; and a client device, wherein the UV sensor is configured to communicate data to the client device.
In a similar field of endeavor, Wei et al. disclose: the UV sensor of Claim 1; and a client device, wherein the UV sensor is configured to communicate data to the client device (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
In light of the benefits for a tracking daily UV dose exposure as taught by Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Kato et al. and Butland with the teachings of Wei et al.
Regarding claim 7, Wei et al. disclose: the client device is a smart phone (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
Regarding claim 8, Wei et al. disclose: the client device is configured to display the UV intensity (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
Regarding claim 9, Wei et al. disclose: the client device is configured to display a cumulative UV exposure (para. [0051]) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
Regarding claim 10, Wei et al. disclose: the client device is configured to process the data from the UV sensor on a client device processor (para. [0100]) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
Regarding claim 11, Wei et al. disclose: the client device is configured to transfer the data from the UV sensor to a server for processing the data (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
Regarding claim 13, the combined references are silent about: transferring data from the UV sensor to a client device, wherein the client device calculates the amount of UV light entering the sensor.
In a similar field of endeavor, Wei et al. disclose: transferring data from the UV sensor to a client device, wherein the client device calculates the amount of UV light entering the sensor (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).
In light of the benefits for a tracking daily UV dose exposure as taught by Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Kato et al. and Butland with the teachings of Wei et al.
Regarding claim 14, Wei et al. disclose: the client device displays the UV exposure of the subject on a display device of the client device (fig.1) motivated by the benefits for tracking daily UV dose exposure (Wei et al. para. [0053]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JPH0621816B2; pub. Mar. 23, 1994) in view of Butland (US 2005/0235848 A1; pub. Oct. 27, 2005) Lawless (US 2009/0223635 A1; pub. Sep.10, 2009).
Regarding claim 5, the combined references are silent about: a photodiode to measure the visible light fluorescence.
In a similar field of endeavor, Lawless discloses: a photodiode to measure the visible light fluorescence (para. [0059]) motivated by the benefits for improved signal to noise ratio.
In light of the benefits for improved signal to noise ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photodiode of Lawless in the combined sensor of Kato et al. and Butland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884